This cause came before the court upon the certification of the court of appeals that its judgment conflicted with the judgment of the Court of Appeals for Franklin County in State v. Wolfe (1987), 41 Ohio App. 3d 119, 534 N.E. 2d 920, upon the following question:
“* * *[W]hether the activities depicted in [the] material [in question] must fall within the definition of sexual conduct as set out in R.C. 2907.01[A] in order for the materials to be considered obscene under constitutional standards.”
We find that the judgments of the courts of appeals do not conflict on the certified question. Therefore, the appeal is dismissed. State v. Parobek (1990), 49 Ohio St. 3d 61, 550 N.E. 2d 476, and cases cited therein.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Re snick, JJ., concur.